DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on February 1, 2022 was received. Claims 1 was amended. Claim 2 was canceled. Claims 3-6 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued October 1, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Aya Ryuno, on May 6, 2022.
The application has been amended as follows: 
Claim 1, line 17, replace “pH 3 to 10” with “pH 3 to 9”
Cancel claim 6. 

Claim Objections
The claim objection on claims 1-2 are withdrawn because the claims have been amended. 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Saijo1 (JP2018080369A using co-pending US Application Publication US20210289637 as English translation) in view of Hotta (JP2009270174A), in alternative, further in view of Saito (US20160186326) for step 1A limitation (alternative of step 1B) on claim 1 is withdrawn, because the claim have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Saijo1 (JP2018080369A using co-pending US Application Publication US20210289637 as English translation) in view of Hotta (JP2009270174A), in alternative, further in view of Saito (US20160186326) for step 1A limitation (alternative of step 1B) as applied to claim 1, and further in view of Polityeki (US3767538) on claim 2 is withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1 and 3-5 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art Saijo1 in view of Hotta (JP2009270174A), in alternative, further in view of Saito, does not teach or disclose a method for manufacturing a printed wiring board by electroless plating on a resin substrate as recited in claim 1. Specifically, Saijo1 in view of Hotta, in alternative, further in view of Saito, does not teach to treat the resin substrate by a treating solution containing a silane coupling agent having amino group and at least one selected from the group consisting of an ethylene-based glycol butyl ether and a propylene-based glycol butyl ether, represented by the formulas in claim 1, at pH 3 to 9, in the context of claim 1. The declaration filed on February 1, 2022 and the specification provides sufficient evidence to show the claimed pH range of 3 to 9 result in electroless plating layers with superior peel strength compared to the electroless plating layers formed by using treating solution outside of such claimed pH range. Applicant has established the results are unexpected and significant. In addition, Saijo1 discloses performing the first (glycol ether) and second (silane coupling agent) treating processes simultaneously cannot achieve the desired effects (paragraph 0026), which can be considered as teaching away from using the treating solution containing both the glycol ether and the silane coupling agent as claimed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717